Citation Nr: 1640135	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  10-49 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to December 1969, February 1991 to July 1991, March 1996 to March 1997, January 2001 to July 2001, June 2003 to September 2003, November 2006 to April 2007, August 2007, and March 2008.  The Veteran additionally served on multiple periods of active duty for training. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In April 2014, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left knee disorder.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claim was remanded in April 2014 to obtain a medical opinion regarding whether the Veteran's left knee disorder pre-existed service, and if so, whether it was aggravated therein.  Importantly, the Veteran's left knee disorder was not noted upon entry to service.  When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.

A medical opinion was obtained in June 2014 at which time the VA examiner opined that the Veteran's left knee disorder clearly and unmistakably pre-existed service.  Unfortunately, the examiner then used the incorrect standard and opined that it was less likely than not that the Veteran's current left knee disorder was caused by or permanently aggravated by his military service.  As noted, there must be clear and unmistakable evidence that the Veteran's disorder was not aggravated by service.  On remand, a medical opinion must be obtained that utilizes the correct evidentiary standard.

Additionally, the Board notes that the Veteran was granted entitlement to service connection for degenerative arthritis of the lumbar spine, cervical spine, left hip, right hip and right knee.  See December 2015 rating decision.  On remand, a medical opinion must be obtained to determine whether the Veteran's current left knee disorder is aggravated by his service-connected degenerative arthritis of multiple joints.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion.  The claims folder should be provided to the VA examiner for review.  While review of the entire file is required, attention is invited to the following particular records:

(i) January 1996, March 1997, and October 1998 Reports of Medical History noting the Veteran underwent arthroscopic surgery in 1985 for left knee cartilage repair;

ii) March 2003 Report of Medical Examination noting degenerative joint disease of the left knee;

(iii) January 2006 service treatment record providing a diagnosis of degenerative joint disease and ACL insufficiency and noting chronic left knee pain and instability due to softball twisting injury 15 years prior;

(iv) March 2008 Report of Medical Assessment in which the examiner notes left knee pain secondary to chronic overuse and microtraumas related to service;

(v) March 2008 Report of Medical Examination noting left knee osteoarthrosis and chronic instability secondary to overuse and chronic pounding related to his job;

(vi) April 2008 MRI examination report of the left knee; and,

(vii) various medical articles and other documentation associated with the claims file addressing the Special Operations water vessels and their relationship to injuries to crewmembers serving on such vessels.

The examiner should provide an opinion as to the following:

(a)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's pre-existing left knee disorder WAS NOT aggravated (i.e., permanently worsened during a period (or periods) of active service thereafter) or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disorder.  

For purposes of this opinion, the examiner should assume that the Veteran's left knee disorder pre-existed service.

The examiner is reminded that the term "clear and unmistakable" requires that the result be "undebatable."  

Aggravation means that there was a permanent worsening of the disability beyond the natural progression.

b)  Whether it is at least as likely as not that any current left knee disorder is proximately due to OR aggravated by the Veteran's service-connected degenerative arthritis of the lumbar spine, cervical spine, left and right hips, or right knee.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  After all of the above actions have been completed, undertake any additional development as deemed necessary. 

4.  After the Veteran has been given adequate time to respond, readjudicate his claim.  

If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




